DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/12/2021.
Claims 1-19 are presented for examination.
Priority
Instant application claims foreign priority under 35 U.S.C. 119 (a-d) or (f) over EUROPEAN PATENT OFFICE (EPO) Application No. 19196814.8 which has a filing date of 09/11/2019 . Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roller_1998 (US5838328A) in view of Moiseyev_2007 (US20070174027A1).

Claim 1. Roller_1998 teaches “Computer-implemented method for” (Roller_1998 Col 5, Lns 39-52: “According to the present invention, a new method and system is used that supports the design of dimensional as well as structural variants in a graphically interactive manner. The architecture of a system based on this method is shown in FIG. 7. The method and system according to the present invention employs two main sets of design commands. As identified in FIG. 7, the invention employs primary design commands 30 as well as replication design commands 31. Both types of commands may be inputted into a computer aided design system according to the present invention by means of an user Input interface, e.g., a conventional keyboard and/or a graphics tablet. For the purpose of the present example, it may be assumed that such interface is a graphics tablet.”), “feature replication” (Roller_1998 Abstract: “After inputting a replication command, the selected element is replicated in a predetermined manner”; Roller_1998 Col 2, Lns 43-46: “the replication commands operates to replicate the design commands to generate a model being provided with a plurality of the replicated structural elements.”; Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.”), “in a computer-aided design model,” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “comprising the steps of:” (Roller_1998 Col 2, Lns 35-36: “According to the method of the present invention, this object is achieved by the steps of”), “a reference computer-aided design model,” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “via user” (Roller_1998 Col 5, Lns 47-49: “Both types of commands may be inputted into a computer aided design system according to the present invention by means of an user Input interface”), “drawing of a” (Roller_1998 Col 9, Lns 13-20: “Now, construction circles 56, 57, and 58 are drawn to support the variable fillet radii R4 and R5 … an OVERDRAW command is given to draw the contour of the eccentric gap 52 based on the construction line of elements 53 through 58.”), “entirely” (Roller_1998 Col 3, Lns 17-18: “without the necessity of entirely redesigning any of these variants.”), “the reference computer-aided design model; and” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “intersects” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “one or more entities of” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of one or more entities of.), “the reference computer-aided design model;” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “for each” (Roller_1998 Col 8, Ln 44-46: “Of course, the selection of the FIX or VARIABLE mode at 42a and 42b could be done also for each replication design command separately.”), “intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entity” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entity” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “based on” (Roller_1998 Col 9, Lns 17-20: “an OVERDRAW command is given to draw the contour of the eccentric gap 52 based on the construction line of elements 53 through 58.”), “directions,” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “computer-aided design model,” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “set of” (Roller_1998 Col 2, Lns 49-50: “a user input interface having a set of design command entry devices”; Roller_1998 Col 5, Lns 14-15: “A fifth planar design 23 is shown having a circular set of thread holes”), “entities” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “which are spatially compatible with the” (Roller_1998 Col 6, Lns 10-11: “The FLEXIBLE mode generates elements that fit between two existing points” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that determining whether an element fits between two points can be interpreted as determining whether the element is spatially compatible with the two points. Therefore, this excerpt makes obvious the limitation of spatially compatible.), “intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entities;” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “maps” (Roller_1998 Col 7, Lns 47-49: “In short, such variable replication commands are achieved in the present invention by matrix mapping the variable design commands.”), “each” (Roller_1998 Col 8, Ln 44-46: “Of course, the selection of the FIX or VARIABLE mode at 42a and 42b could be done also for each replication design command separately.”), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “entity of” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity of.), “set;” (Roller_1998 Col 2, Lns 49-50: “a user input interface having a set of design command entry devices”; Roller_1998 Col 5, Lns 14-15: “A fifth planar design 23 is shown having a circular set of thread holes”), “replicating,” (Roller_1998 Abstract: “After inputting a replication command, the selected element is replicated in a predetermined manner”; Roller_1998 Col 2, Lns 43-46: “the replication commands operates to replicate the design commands to generate a model being provided with a plurality of the replicated structural elements.”; Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.”), “via a visualization means” (Roller_1998 Col 8,Lns 23-25: “fed to an interface 38 for presenting the generated design on a display 39, e.g., a graphic CRT, or printed out on a conventional plotter 40.”), “the replication of,” (Roller_1998 Abstract: “After inputting a replication command, the selected element is replicated in a predetermined manner”; Roller_1998 Col 2, Lns 43-46: “the replication commands operates to replicate the design commands to generate a model being provided with a plurality of the replicated structural elements.”; Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.”), “the one or more” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating multiple elements of a model, and therefore, teaches the limitation of the one or more.), “entirely” (Roller_1998 Col 3, Lns 17-18: “without the necessity of entirely redesigning any of these variants.”), and “according to” (Roller_1998 Col 3, Lns 26-28: “increasing the number of through-holes or gaps, possibly according to certain design rules in an automatic way.”).

Roller_1998 does not explicitly teach “obtaining”. However, Moiseyev_2007 does teach this claim limitation (Moiseyev_2007 Par 0062: “a filter can interact with elements in the CAD model in order to obtain specific representations of the element.”; Moiseyev_2007 Par 0065: “The coordination tool 700 utilizes the relationship monitor 1030 to obtain a set of violations pertaining to a user's current model.”).

Roller_1998 and Moiseyev_2007 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Roller_1998 and Moiseyev_2007. The rationale for doing so would be that Roller_1998 teaches the use of a computer-aided design (CAD) system to generate graphical models of two or three-dimensional objects. Moiseyev_2007 teaches the concept of using computer-aided design systems to synchronize architectural and structural CAD models developed by architects and structural engineers during a building design/construction process. Therefore, it would have been obvious to combine the teachings of Roller_1998 and Moiseyev_2007 for the benefit of the improved efficiency and reduced cost of the building design/construction process provided by the use of CAD systems that allow proper coordination between architects and structural engineers during the building design/construction process. This presents an improvement over computer-aided design systems that lack this capability (Moiseyev_2007 Par 0003: “Thus, changes made from either the architect's side or structural engineer's side conventional have to be manually tracked and changed by the other. This is both an inefficient and costly process simply in terms of duplication of effort and coordination. Moreover, if a mistake is made in tracking and synchronizing changes, it can have cost and schedule implications during construction.”; Moiseyev_2007 Par 0004: “This disclosure generally describes systems, techniques and computer program products for synchronizing architectural and structural CAD models.”).

Roller_1998 in view of Moiseyev_2007 teaches “a region of” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into grid sections (regions).), “boundary for” (Moiseyev_2007 Par 0044: “A floor's default monitored properties include the floor's position, boundary, vertical offset”), “the region” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into grid sections (regions).), “in a graphical user interface,” (Moiseyev_2007 Par 0071: “Although a graphical user interface (GUI) is illustrated, other user interfaces are possible”; Moiseyev_2007 Par 0076: “The computer system can be programmed to provide a graphical user interface through which computer programs interact with users.”), “wherein the boundary:” (Moiseyev_2007 Par 0044: “A floor's default monitored properties include the floor's position, boundary, vertical offset”), “encloses one or more entities of” (Moiseyev_2007 Par 0020: “FIG. 7 shows a coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0021: “FIG. 8 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0022: “FIG. 9 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; EXAMINER NOTES: These excerpts teach the concept of a model that contains (encloses) elements (entities), and therefore, teaches the limitation of encloses one or more entities of.), “automatically determining” (Moiseyev_2007 Par 0006: “Automatically determining that a monitored relationship is violated.”), “a reference point on the” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of a reference point on the.), “and a reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of and a reference.), “at the reference point;” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of at the reference point.), “automatically” (Moiseyev_2007 Par 0006: “Automatically determining that a monitored relationship is violated.”), “searching,” (Moiseyev_2007 Par 0012: “A coordination tool tracks changes that have occurred when an associated model is reloaded or refreshed, and presents them to the engineer or architect in an orderly way for review.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that reloading a model on a computer system encompasses searching the computer’s memory to find and load the file. Therefore, this excerpt makes obvious the limitation of searching.), “the reference points” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of the reference points.), “and reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of and reference.), “in a target” (Moiseyev_2007 Par 0049: “but there is an existing level within a given offset in the target model, the new level will not be created.”), “for a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “automatically” (Moiseyev_2007 Par 0006: “Automatically determining that a monitored relationship is violated.”), “computing” (Moiseyev_2007 Par 0048: “The offset level is a positive or negative amount that can be added to the offset level property of the copied element” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the process of addition is a form of computation. Therefore, this excerpt makes obvious the limitation of computing.), “a spatial transformation which” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “and reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of and reference.), “onto a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “or suggesting” (Moiseyev_2007 Par 0043: “If any of these properties is changed such that a relationship is violated, the change(s) can be reported to user( s) so that the appropriate action can be taken.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that reporting a change that violated a rule to a user, can be interpreted as suggesting an area of improvement to the user. Therefore, this excerpt makes obvious the limitation of suggesting.), “enclosed entities” (Moiseyev_2007 Par 0020: “FIG. 7 shows a coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0021: “FIG. 8 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0022: “FIG. 9 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; EXAMINER NOTES: These excerpts teach the concept of a model that contains (encloses) elements (entities), and therefore, teaches the limitation of enclosed entities.), and “the determined spatial transformation.” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.).

Claim 2. Roller_1998 in view of Moiseyev_2007 teaches “wherein the reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of wherein the reference.), “and target” (Moiseyev_2007 Par 0049: “but there is an existing level within a given offset in the target model, the new level will not be created.”), and “computer-aided design models are two-dimensional.” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”).

Claim 3. Roller_1998 in view of Moiseyev_2007 teaches “wherein the region is a polygonal or polyhedral region.” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (polygonal regions).).

Claim 4. Roller_1998 in view of Moiseyev_2007 teaches “wherein the region is a rectangular or cuboidal region. (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (rectangular regions).).

Claim 5. Roller_1998 in view of Moiseyev_2007 teaches “wherein the rectangular or cuboidal region is” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (rectangular regions).), “obtained” (Moiseyev_2007 Par 0062: “a filter can interact with elements in the CAD model in order to obtain specific representations of the element.”; Moiseyev_2007 Par 0065: “The coordination tool 700 utilizes the relationship monitor 1030 to obtain a set of violations pertaining to a user's current model.”), “via user” (Roller_1998 Col 5, Lns 47-49: “Both types of commands may be inputted into a computer aided design system according to the present invention by means of an user Input interface”), “dragging of a cursor” (Moiseyev_2007 Par 0052: “By selecting an indicator, such as with a mouse or other input device”; Moiseyev_2007 Par 0076: “To provide for interaction with a user, the invention can be implemented on a computer system having a display device such as a monitor or LCD screen for displaying information to the user and a keyboard and a pointing device such as a mouse or a trackball by which the user can provide input to the computer system.” EXAMINER NOTES: These excerpts teach the concept of a user providing input to a computer using an input device such as a mouse. A person having ordinary skill in the art would reasonably infer that the process of providing input to a computer using a mouse can include the act of dragging a cursor. Therefore, this excerpt makes obvious the limitation of dragging a cursor.), “in the graphical user interface” (Moiseyev_2007 Par 0071: “Although a graphical user interface (GUI) is illustrated, other user interfaces are possible”; Moiseyev_2007 Par 0076: “The computer system can be programmed to provide a graphical user interface through which computer programs interact with users.”), “from a first point to a second point,” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections. The lines drawn between the corners of the grid sections are drawn from a first point to a second point.), “thereby defining a boundary for the rectangular or cuboidal region,” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (rectangular regions). The lines drawn between the corners of the grid sections define the boundary of each grid section.), and “wherein the boundary comprises said first point and said second point at diagonally opposing corners.” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections. The lines drawn between the corners of the grid sections define the boundary of each grid section. Each grid section comprises two points (corners) oriented such that they diagonally oppose each other.).

Claim 6. Roller_1998 in view of Moiseyev_2007 teaches “wherein the region comprises the boundary,” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (rectangular regions). The lines drawn between the corners of the grid sections define the boundary of each grid section.), “wherein the region encompasses” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into grid sections (regions) that each encompass part of the building floor plan.), and “the reference points.” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of the reference points.).

Claim 7. Roller_1998 in view of Moiseyev_2007 teaches “wherein a reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of wherein a reference point.), “is positioned on an” (Roller_1998 Col 3, Lns 51-54: “This stems from the novel principle of interactive generation of a generic design with unlimited (variable) numbers of structural elements as well as variable positions of such elements.”; Roller_1998 Col 6, Lns 40-43: “In the FIX mode, the number of replications that are being performed by the command are fixed as well as the positions for the generated replications.” EXAMINER NOTES: These excerpts teach the concept of establishing a position, and therefore, teach the limitation of is positioned on an.), “intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entity” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “at a position” (Roller_1998 Col 3, Lns 51-54: “This stems from the novel principle of interactive generation of a generic design with unlimited (variable) numbers of structural elements as well as variable positions of such elements.”; Roller_1998 Col 6, Lns 40-43: “In the FIX mode, the number of replications that are being performed by the command are fixed as well as the positions for the generated replications.” EXAMINER NOTES: These excerpts teach the concept of establishing a position, and therefore, teach the limitation of at a position.), “with a minimal” (Moiseyev_2007 Par 0052: “Each indicator is adjacent to a CAD model element that belongs to a unidirectional or bidirectional relationship. … In this illustration, indicators 502 and 504 are adjacent to monitored columns 206 and 204, respectively.” EXAMINER NOTES: This excerpt teaches the concept of placing indicators adjacent to elements within a CAD model. A person having ordinary skill in the art would reasonably infer that placing something adjacent to something else involves minimizing the distance between the two things so that they are considered adjacent to one another. Therefore, this excerpt make obvious the limitation of with a minimal.), “distance to an” (Roller_1998 Col 4, Lns 49-51: “a second planar design 13 of rectangular shape being provided with, a circular hole 14 at a distance A from the left margin.”; Roller_1998 Col 6, Lns 20-22: “set of selected geometric elements which are placed in a circular configuration with specified angles and distances from a center point.”), and “enclosed entity.” (Moiseyev_2007 Par 0020: “FIG. 7 shows a coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0021: “FIG. 8 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0022: “FIG. 9 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; EXAMINER NOTES: These excerpts teach the concept of a model that contains (encloses) elements (entities), and therefore, teaches the limitation of enclosed entity.).

Claim 8. Roller_1998 in view of Moiseyev_2007 teaches “wherein the reference points” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of wherein the reference points.), “are positioned on” (Roller_1998 Col 3, Lns 51-54: “This stems from the novel principle of interactive generation of a generic design with unlimited (variable) numbers of structural elements as well as variable positions of such elements.”; Roller_1998 Col 6, Lns 40-43: “In the FIX mode, the number of replications that are being performed by the command are fixed as well as the positions for the generated replications.” EXAMINER NOTES: These excerpts teach the concept of establishing a position, and therefore, teach the limitation of are positioned on.), and “the boundary of the region.” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (rectangular regions). The lines drawn between the corners of the grid sections define the boundary of each grid section.).

Claim 9. Roller_1998 in view of Moiseyev_2007 teaches “wherein an intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entity is” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “a curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “wherein a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “entity is” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity is.), “a curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “wherein the reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of wherein the reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “at the reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of at the reference point.), “is tangent to” (Roller_1998 Col 9, Lns 14-16: “These construction circles 56 through 58 are placed tangential to the before generated construction elements 53, 54, and 55.”), “the intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “and wherein the spatial transformation” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “maps” (Roller_1998 Col 7, Lns 47-49: “In short, such variable replication commands are achieved in the present invention by matrix mapping the variable design commands.”), “each” (Roller_1998 Col 8, Ln 44-46: “Of course, the selection of the FIX or VARIABLE mode at 42a and 42b could be done also for each replication design command separately.”), “reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “onto a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “of a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “of the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “set” (Roller_1998 Col 2, Lns 49-50: “a user input interface having a set of design command entry devices”; Roller_1998 Col 5, Lns 14-15: “A fifth planar design 23 is shown having a circular set of thread holes”), “and the reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of and the reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “associated with” (Roller_1998 Col 6, Lns 43-45: “In the VARIABLE mode, variables are generated and associated with the number of replications as well as to position parameters.”; Roller_1998 Col 6, Lns 57-59: “together with the fixed central point and variables associated with the particular design”), “the reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of the reference point.), “tangent to” (Roller_1998 Col 9, Lns 14-16: “These construction circles 56 through 58 are placed tangential to the before generated construction elements 53, 54, and 55.”), “the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “at the” (Roller_1998 Col 6, Lns 8-9: “Variables with consecutive indices can be generated automatically at the time of performing a primary design”), candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), and “point.” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.).

Claim 10. Roller_1998 in view of Moiseyev_2007 teaches “wherein the region encompasses” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into grid sections (regions) that each encompass part of the building floor plan.), “the reference points,” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of the reference points.), “wherein a reference point on an” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of wherein a reference point on an.), “intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entity” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “defines an inner and an outer part of” (Roller_1998 Col 3, Lns 15-18: “by distributing a predetermined plurality of the aforementioned elements about an inner or outer periphery of the wheel without the necessity of entirely redesigning any of these variants.”), “the intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entity,” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “wherein the outer part” (Roller_1998 Col 3, Lns 15-18: “by distributing a predetermined plurality of the aforementioned elements about an inner or outer periphery of the wheel without the necessity of entirely redesigning any of these variants.”; Roller_1998 Col 10, Lns 1-4: “FIG. 9, further, shows interactive graphic elements, namely constraint icons for indicating constraints as e.g. indicating that outer contour 51 and construction circle 53 are concentric”), “is positioned” (Roller_1998 Col 3, Lns 51-54: “This stems from the novel principle of interactive generation of a generic design with unlimited (variable) numbers of structural elements as well as variable positions of such elements.”; Roller_1998 Col 6, Lns 40-43: “In the FIX mode, the number of replications that are being performed by the command are fixed as well as the positions for the generated replications.” EXAMINER NOTES: These excerpts teach the concept of establishing a position, and therefore, teach the limitation of is positioned.), “at least partially” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions”), “outside” (Roller_1998 Col 4, Lns 51-54: “If dimension A is modified to A as depicted in FIG. 2B by modified planar design 13', then it may be that the hole 14' is caused to be outside of design 13'.”), “said region,” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into grid sections (regions).), “wherein the spatial transformation” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “maps” (Roller_1998 Col 7, Lns 47-49: “In short, such variable replication commands are achieved in the present invention by matrix mapping the variable design commands.”), “the reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of the reference point.), “onto a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “of a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “entity of” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity of.), “the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “set,” (Roller_1998 Col 2, Lns 49-50: “a user input interface having a set of design command entry devices”; Roller_1998 Col 5, Lns 14-15: “A fifth planar design 23 is shown having a circular set of thread holes”), “wherein the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “on the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “entity” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “defines an inner and an outer part of” (Roller_1998 Col 3, Lns 15-18: “by distributing a predetermined plurality of the aforementioned elements about an inner or outer periphery of the wheel without the necessity of entirely redesigning any of these variants.”), “the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “entity,” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity.), “wherein said step of replicating,” (Roller_1998 Abstract: “After inputting a replication command, the selected element is replicated in a predetermined manner”; Roller_1998 Col 2, Lns 43-46: “the replication commands operates to replicate the design commands to generate a model being provided with a plurality of the replicated structural elements.”; Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.”), “or suggesting” (Moiseyev_2007 Par 0043: “If any of these properties is changed such that a relationship is violated, the change(s) can be reported to user( s) so that the appropriate action can be taken.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that reporting a change that violated a rule to a user, can be interpreted as suggesting an area of improvement to the user. Therefore, this excerpt makes obvious the limitation of suggesting.), “via a visualization means” (Roller_1998 Col 8,Lns 23-25: “fed to an interface 38 for presenting the generated design on a display 39, e.g., a graphic CRT, or printed out on a conventional plotter 40.”), “the replication of,” (Roller_1998 Abstract: “After inputting a replication command, the selected element is replicated in a predetermined manner”; Roller_1998 Col 2, Lns 43-46: “the replication commands operates to replicate the design commands to generate a model being provided with a plurality of the replicated structural elements.”; Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.”), “the one or more” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating multiple elements of a model, and therefore, teaches the limitation of the one or more.), “entirely” (Roller_1998 Col 3, Lns 17-18: “without the necessity of entirely redesigning any of these variants.”), “enclosed entities” (Moiseyev_2007 Par 0020: “FIG. 7 shows a coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0021: “FIG. 8 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; Moiseyev_2007 Par 0022: “FIG. 9 is a further illustration of the coordination tool for a user of a model containing elements associated with those in the model presented in FIG. 6.”; EXAMINER NOTES: These excerpts teach the concept of a model that contains (encloses) elements (entities), and therefore, teaches the limitation of enclosed entities.), “according to” (Roller_1998 Col 3, Lns 26-28: “increasing the number of through-holes or gaps, possibly according to certain design rules in an automatic way.”), “the determined spatial transformation” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “comprises replacing,” (Roller_1998 Col 8, Lns 12-14: “Processor 35 replaces variables contained in the generic design program with actual values inputted at 36 and performs a sequence of elementary design commands.”), “or suggesting” (Moiseyev_2007 Par 0043: “If any of these properties is changed such that a relationship is violated, the change(s) can be reported to user( s) so that the appropriate action can be taken.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that reporting a change that violated a rule to a user, can be interpreted as suggesting an area of improvement to the user. Therefore, this excerpt makes obvious the limitation of suggesting.), “via a visualization means” (Roller_1998 Col 8,Lns 23-25: “fed to an interface 38 for presenting the generated design on a display 39, e.g., a graphic CRT, or printed out on a conventional plotter 40.”), “the replacement of,” (Roller_1998 Col 8, Lns 12-14: “Processor 35 replaces variables contained in the generic design program with actual values inputted at 36 and performs a sequence of elementary design commands.”), “the inner parts of” (Roller_1998 Col 3, Lns 15-18: “by distributing a predetermined plurality of the aforementioned elements about an inner or outer periphery of the wheel without the necessity of entirely redesigning any of these variants.”), “the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “entities” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “with the inner parts of the” (Roller_1998 Col 3, Lns 15-18: “by distributing a predetermined plurality of the aforementioned elements about an inner or outer periphery of the wheel without the necessity of entirely redesigning any of these variants.”), “intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entities” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “according to” (Roller_1998 Col 3, Lns 26-28: “increasing the number of through-holes or gaps, possibly according to certain design rules in an automatic way.”), and “the determined spatial transformation.” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.).

Claim 11. Roller_1998 in view of Moiseyev_2007 teaches “wherein the spatial transformation comprises” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “a translation” (Moiseyev_2007 Par 0061: “Views can be scaled, rotated and translated.”), and “and a rotation.” (Moiseyev_2007 Par 0061: “Views can be scaled, rotated and translated.”).

Claim 12. Roller_1998 in view of Moiseyev_2007 teaches “wherein the spatial transformation comprises” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), and “one or more of a scaling,” (Moiseyev_2007 Par 0061: “Views can be scaled, rotated and translated.”), “an inversion, a reflection, and a skewing.”

Claim 13. Roller_1998 in view of Moiseyev_2007 teaches “wherein the boundary comprises” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (rectangular regions). The lines drawn between the corners of the grid sections define the boundary of each grid section.), “at least two intersections with” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”EXAMINER NOTES: This excerpt demonstrates multiple intersection points, and therefore, teaches the limitation of at least two intersections with.), “the intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entities,” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “and for each” (Roller_1998 Col 8, Ln 44-46: “Of course, the selection of the FIX or VARIABLE mode at 42a and 42b could be done also for each replication design command separately.”), “intersection” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “a reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of a reference point.), “and a reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of and a reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), and “at the reference point.” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of at the reference point.).

Claim 14. Roller_1998 in view of Moiseyev_2007 teaches “wherein the boundary comprises” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into rectangular grid sections (rectangular regions). The lines drawn between the corners of the grid sections define the boundary of each grid section.), “at least” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions”; Roller_1998 Col 1, Lns 15-17: “More particularly, this invention, relates to a computer aided design system, having at least one user input interface”), “three” (Roller_1998 Col 5, Lns 17-18: “Whereas three circularly distributed holes 24 are used in planar design”; Roller_1998 Col 9, Lns 36-37: “The value for the repeat factor variable has been chosen to be three in the generic design.”), “intersections with the intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entities,” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “and for each” (Roller_1998 Col 8, Ln 44-46: “Of course, the selection of the FIX or VARIABLE mode at 42a and 42b could be done also for each replication design command separately.”), “intersection” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “a reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of a reference point.), “and a reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of and a reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), and “at the reference point.” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of at the reference point.).

Claim 15. Roller_1998 in view of Moiseyev_2007 teaches “wherein the reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of wherein the reference.), “and target” (Moiseyev_2007 Par 0049: “but there is an existing level within a given offset in the target model, the new level will not be created.”), “computer-aided design models are two-dimensional,” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “wherein an intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entity is” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity is.), “a curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “wherein a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “entity is” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entity is.), “a curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “wherein the reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of wherein the reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “at the reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of at the reference point.), “is tangent to” (Roller_1998 Col 9, Lns 14-16: “These construction circles 56 through 58 are placed tangential to the before generated construction elements 53, 54, and 55.”), “the intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “and wherein the spatial transformation” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “maps” (Roller_1998 Col 7, Lns 47-49: “In short, such variable replication commands are achieved in the present invention by matrix mapping the variable design commands.”), “each” (Roller_1998 Col 8, Ln 44-46: “Of course, the selection of the FIX or VARIABLE mode at 42a and 42b could be done also for each replication design command separately.”), “reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “onto a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “of a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “of the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “set” (Roller_1998 Col 2, Lns 49-50: “a user input interface having a set of design command entry devices”; Roller_1998 Col 5, Lns 14-15: “A fifth planar design 23 is shown having a circular set of thread holes”), “and the reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of and the reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “associated with” (Roller_1998 Col 6, Lns 43-45: “In the VARIABLE mode, variables are generated and associated with the number of replications as well as to position parameters.”; Roller_1998 Col 6, Lns 57-59: “together with the fixed central point and variables associated with the particular design”), “the reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of the reference point.), “tangent to” (Roller_1998 Col 9, Lns 14-16: “These construction circles 56 through 58 are placed tangential to the before generated construction elements 53, 54, and 55.”), “the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “at the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point,” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “wherein a first” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model”), “reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “is associated with” (Roller_1998 Col 6, Lns 43-45: “In the VARIABLE mode, variables are generated and associated with the number of replications as well as to position parameters.”; Roller_1998 Col 6, Lns 57-59: “together with the fixed central point and variables associated with the particular design”), “a first” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model”), “reference point,” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “wherein a second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “is associated with” (Roller_1998 Col 6, Lns 43-45: “In the VARIABLE mode, variables are generated and associated with the number of replications as well as to position parameters.”; Roller_1998 Col 6, Lns 57-59: “together with the fixed central point and variables associated with the particular design”), “a second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference point,” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “wherein the method comprises the steps of:” (Roller_1998 Col 2, Lns 35-36: “According to the method of the present invention, this object is achieved by the steps of”), “determining” (Moiseyev_2007 Par 0006: “Automatically determining that a monitored relationship is violated.”), “an offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “distance between” (Roller_1998 Col 4, Lns 49-51: “a second planar design 13 of rectangular shape being provided with, a circular hole 14 at a distance A from the left margin.”; Roller_1998 Col 6, Lns 20-22: “set of selected geometric elements which are placed in a circular configuration with specified angles and distances from a center point.”), “the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “and second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference points” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference points.), “and an offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “angle of” (Roller_1998 Col 6, Lns 20-22: “geometric elements which are placed in a circular configuration with specified angles and distances from a center point.”; Roller_1998 Col 9, Lns 9-12: “They are shown as dotted lines in FIG. 9 Then, two straight construction lines 54, 55 with angles A1 and A1 +A_DEL in respect to a horizontal plane.”), “a vector from” (Moiseyev_2007 Par 0034: “A property can be (without limitation), an element type, a number, a set, a string, a vector, an array, a data structure, an object, or a combination of these.”), “the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “to the second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “with respect to” (Roller_1998 Col 9, Lns 9-12: “They are shown as dotted lines in FIG. 9 Then, two straight construction lines 54, 55 with angles A1 and A1 +A_DEL in respect to a horizontal plane.”), “the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference.), “direction;” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “obtaining” (Moiseyev_2007 Par 0062: “a filter can interact with elements in the CAD model in order to obtain specific representations of the element.”; Moiseyev_2007 Par 0065: “The coordination tool 700 utilizes the relationship monitor 1030 to obtain a set of violations pertaining to a user's current model.”), “a first” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “of the target” (Moiseyev_2007 Par 0049: “but there is an existing level within a given offset in the target model, the new level will not be created.”), “computer-aided design model;” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “determining” (Moiseyev_2007 Par 0006: “Automatically determining that a monitored relationship is violated.”), “an offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “of offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “points,” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of points.), “wherein each” (Roller_1998 Col 8, Ln 44-46: “Of course, the selection of the FIX or VARIABLE mode at 42a and 42b could be done also for each replication design command separately.”), “offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “is associated with” (Roller_1998 Col 6, Lns 43-45: “In the VARIABLE mode, variables are generated and associated with the number of replications as well as to position parameters.”; Roller_1998 Col 6, Lns 57-59: “together with the fixed central point and variables associated with the particular design”), “a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “of the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “wherein the offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “and the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “comprise said offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “distance,” (Roller_1998 Col 4, Lns 49-51: “a second planar design 13 of rectangular shape being provided with, a circular hole 14 at a distance A from the left margin.”; Roller_1998 Col 6, Lns 20-22: “set of selected geometric elements which are placed in a circular configuration with specified angles and distances from a center point.”), “wherein a vector from” (Moiseyev_2007 Par 0034: “A property can be (without limitation), an element type, a number, a set, a string, a vector, an array, a data structure, an object, or a combination of these.”), “the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “to the offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “comprises said offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “angle with respect to a” (Roller_1998 Col 6, Lns 20-22: “geometric elements which are placed in a circular configuration with specified angles and distances from a center point.”; Roller_1998 Col 9, Lns 9-12: “They are shown as dotted lines in FIG. 9 Then, two straight construction lines 54, 55 with angles A1 and A1 +A_DEL in respect to a horizontal plane.”), “tangent” (Roller_1998 Col 9, Lns 14-16: “These construction circles 56 through 58 are placed tangential to the before generated construction elements 53, 54, and 55.”), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “to the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “at the candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “point;” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of point.), “determining” (Moiseyev_2007 Par 0006: “Automatically determining that a monitored relationship is violated.”), “a second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “of the target” (Moiseyev_2007 Par 0049: “but there is an existing level within a given offset in the target model, the new level will not be created.”), “computer-aided design model” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), “which intersects with the” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “curve;” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “computing” (Moiseyev_2007 Par 0048: “The offset level is a positive or negative amount that can be added to the offset level property of the copied element” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the process of addition is a form of computation. Therefore, this excerpt makes obvious the limitation of computing.), “a trial” (Moiseyev_2007 Par 0037: “A monitored relationship is automatically checked at various points in time to determine if the relationship in question has been violated.” EXAMINER NOTES: This except teaches the concept of checking a relationship at different points in time. A person having ordinary skill in the art would reasonably infer that each check performed can be interpreted as a test (trial) case for the relationship. Therefore, this excerpt makes obvious the limitation of a trial.), “spatial transformation which” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “maps” (Roller_1998 Col 7, Lns 47-49: “In short, such variable replication commands are achieved in the present invention by matrix mapping the variable design commands.”), “the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “onto the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “tangent to” (Roller_1998 Col 9, Lns 14-16: “These construction circles 56 through 58 are placed tangential to the before generated construction elements 53, 54, and 55.”), “the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve,” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “and the second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference point” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt makes obvious the limitation of reference point.), “onto the second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve; and” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “verifying whether” (Moiseyev_2007 Par 0052: “or discover whether the relationship is violated”; Moiseyev_2007 Par 0064: “For each association in the table, the corresponding element in another model can be identified, an indication of whether the relationship is unidirectional or bidirectional can be included”), “the trial” (Moiseyev_2007 Par 0037: “A monitored relationship is automatically checked at various points in time to determine if the relationship in question has been violated.” EXAMINER NOTES: This except teaches the concept of checking a relationship at different points in time. A person having ordinary skill in the art would reasonably infer that each check performed can be interpreted as a test (trial) case for the relationship. Therefore, this excerpt makes obvious the limitation of the trial.), “spatial transformation” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “maps” (Roller_1998 Col 7, Lns 47-49: “In short, such variable replication commands are achieved in the present invention by matrix mapping the variable design commands.”), “the second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “reference” (Moiseyev_2007 Par 0032: “A grid does not represent a physical entity; it is a drawing aid that provides visual references for positioning and aligning elements.” A person having ordinary skill in the art would reasonably infer that visual references for positioning and alignment can be considered reference points, therefore, this excerpt teaches the limitation of reference.), “direction” (Roller_1998 Col 3, Lns 25-26: “a model having larger dimensions either in the horizontal or vertical direction”), “tangent to” (Roller_1998 Col 9, Lns 14-16: “These construction circles 56 through 58 are placed tangential to the before generated construction elements 53, 54, and 55.”), “the second” (Moiseyev_2007 Par 0009: “the techniques feature creating a relationship between a first property of a first element in a first computer aided design (CAD) model and a second property of a second element in a second CAD model. Violation of the relationship is detected, the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), and “curve.” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).).

Claim 16. Roller_1998 in view of Moiseyev_2007 teaches “wherein for the first” (Moiseyev_2007 Par 0009: “the violation due to modification of one of the first property or the second property. And automatically modifying one of the first property or the second property to restore the relationship.”; Moiseyev_2007 Par 0010: “The relationships requires that the first property be equal to the second property.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “curve” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), “four” (Roller_1998 Col 5, Lns 2-3: “where unmodified planar design 20 is provided with four holes”), “at least partially” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions”), “non-overlapping” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into grid sections that do not overlap.), “offset” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.”), “curves” (Roller_1998 Fig. 9: EXAMINER NOTES: The section of the wheel 45 drawn between lines 54 and 55 demonstrates two curves (inner and outer).), and “are determined.” (Roller_1998 Col 6, Ln 13: “the dimensions are determined implicitly”; Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”).

Claim 17. Roller_1998 in view of Moiseyev_2007 teaches “wherein a list of multiple” (Moiseyev_2007 Par 0048: “Pane 416 lists properties of the element that can be modified in a copied element. Pane 418 lists corresponding changes (if any) to be applied to the copied element.”; Moiseyev_2007 Par 0064: “For example, each model can incorporate a table which lists the associations the model's elements belong to.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “sets of” (Roller_1998 Col 5, Lns 43-45: “The method and system according to the present invention employs two main sets of design commands.”; Roller_1998 Col 10, Lns 9-10: “FIGS. 10 and 11 show two variants of the design for given sets of parameters.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “entities” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “which are spatially compatible with” (Roller_1998 Col 6, Lns 10-11: “The FLEXIBLE mode generates elements that fit between two existing points” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that determining whether an element fits between two points can be interpreted as determining whether the element is spatially compatible with the two points. Therefore, this excerpt makes obvious the limitation of spatially compatible.), “the intersecting” (Roller_1998 Col 9, Lns 20-22: “The lines created with the OVERDRAW command are determined by the intersection points of the construction lines of elements 53 through 58.”), “entities” (Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.” EXAMINER NOTES: This excerpt teaches the concept of replicating elements of a model. A person having ordinary skill in the art would reasonably infer that elements of a model can be considered entities of a model because the terms “element” and “entity” have similar meanings. Therefore, this excerpt makes obvious the limitation of entities.), “is automatically” (Moiseyev_2007 Par 0006: “Automatically determining that a monitored relationship is violated.”), “retrieved,” (Moiseyev_2007 Par 0012: “A coordination tool tracks changes that have occurred when an associated model is reloaded or refreshed, and presents them to the engineer or architect in an orderly way for review.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that reloading a model encompasses retrieving the model from memory. Therefore, this excerpt makes obvious the limitation of retrieved.), “wherein a candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), “set” (Roller_1998 Col 2, Lns 49-50: “a user input interface having a set of design command entry devices”; Roller_1998 Col 5, Lns 14-15: “A fifth planar design 23 is shown having a circular set of thread holes”), “is selected from” (Moiseyev_2007 Par 0007: “If an architectural element is selected, creating a structural element corresponding to the selected architectural element. If a structural element is selected, creating an architectural element corresponding to the selected structural element.”), “the list” (Moiseyev_2007 Par 0048: “Pane 416 lists properties of the element that can be modified in a copied element. Pane 418 lists corresponding changes (if any) to be applied to the copied element.”; Moiseyev_2007 Par 0064: “For example, each model can incorporate a table which lists the associations the model's elements belong to.”), “based on” (Roller_1998 Col 9, Lns 17-20: “an OVERDRAW command is given to draw the contour of the eccentric gap 52 based on the construction line of elements 53 through 58.”), “proximity to” (Roller_1998 Col 4, Lns 49-51: “a second planar design 13 of rectangular shape being provided with, a circular hole 14 at a distance A from the left margin.”; Roller_1998 Col 6, Lns 20-22: “set of selected geometric elements which are placed in a circular configuration with specified angles and distances from a center point.” EXAMINER NOTES: These excerpts teach the concept of defining distances between two points. A person having ordinary skill in the art would reasonably infer that the distance between two points describes their proximity to one another. Therefore, these excerpts make obvious the limitation of proximity to.), “said region” (Moiseyev_2007 Fig. 5-9: EXAMINER NOTES: These figures demonstrate a building floor plan divided into grid sections (regions).), “or proximity to” (Roller_1998 Col 4, Lns 49-51: “a second planar design 13 of rectangular shape being provided with, a circular hole 14 at a distance A from the left margin.”; Roller_1998 Col 6, Lns 20-22: “set of selected geometric elements which are placed in a circular configuration with specified angles and distances from a center point.” EXAMINER NOTES: These excerpts teach the concept of defining distances between two points. A person having ordinary skill in the art would reasonably infer that the distance between two points describes their proximity to one another. Therefore, these excerpts make obvious the limitation of proximity to.), “a cursor” (Moiseyev_2007 Par 0052: “By selecting an indicator, such as with a mouse or other input device”; Moiseyev_2007 Par 0076: “To provide for interaction with a user, the invention can be implemented on a computer system having a display device such as a monitor or LCD screen for displaying information to the user and a keyboard and a pointing device such as a mouse or a trackball by which the user can provide input to the computer system.” EXAMINER NOTES: These excerpts teach the concept of a user providing input to a computer using an input device such as a mouse. A person having ordinary skill in the art would reasonably infer that the process of providing input to a computer using a mouse includes the use of a cursor. Therefore, this excerpt makes obvious the limitation of a cursor.), “of the graphical user interface,” (Moiseyev_2007 Par 0071: “Although a graphical user interface (GUI) is illustrated, other user interfaces are possible”; Moiseyev_2007 Par 0076: “The computer system can be programmed to provide a graphical user interface through which computer programs interact with users.”), “wherein the spatial transformation” (Moiseyev_2007 Par 0006: “The modification is one or more of: modifying a name of the architectural element, subdividing the architectural element, changing a type of the architectural element, or adding an offset to the position of the architectural element.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that changing the position of an element (i.e. adding an offset to its position) is changing (transforming) the spatial relationship of that element relative to other elements. Therefore, this except makes obvious the limitation of spatial transformation.), “is computed for” (Moiseyev_2007 Par 0048: “The offset level is a positive or negative amount that can be added to the offset level property of the copied element” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the process of addition is a form of computation. Therefore, this excerpt makes obvious the limitation of computed.), “the selected” (Moiseyev_2007 Par 0007: “If an architectural element is selected, creating a structural element corresponding to the selected architectural element. If a structural element is selected, creating an architectural element corresponding to the selected structural element.”), “candidate” (Moiseyev_2007 Par 0046: “Each tab has an associated display of copying options that can be applied to each copied element's properties in the destination model. In one implementation, these options are as described in TABLE 1.”; Moiseyev_2007 Par 0048: “user can specify other property options by selecting choices in panes 416 and 414.” EXAMINER NOTES: These excerpts teach the concept of providing options to a user. A person having ordinary skill in the art would reasonably infer that the terms “candidate” and “option” are synonyms. Therefore, this excerpt makes obvious the limitation of candidate.), and “set.” (Roller_1998 Col 2, Lns 49-50: “a user input interface having a set of design command entry devices”; Roller_1998 Col 5, Lns 14-15: “A fifth planar design 23 is shown having a circular set of thread holes”).

Claim 18. Roller_1998 teaches “Computer system for” (Roller_1998 Col 5, Lns 39-52: “According to the present invention, a new method and system is used that supports the design of dimensional as well as structural variants in a graphically interactive manner. The architecture of a system based on this method is shown in FIG. 7. The method and system according to the present invention employs two main sets of design commands. As identified in FIG. 7, the invention employs primary design commands 30 as well as replication design commands 31. Both types of commands may be inputted into a computer aided design system according to the present invention by means of an user Input interface, e.g., a conventional keyboard and/or a graphics tablet. For the purpose of the present example, it may be assumed that such interface is a graphics tablet.”), “feature replication” (Roller_1998 Abstract: “After inputting a replication command, the selected element is replicated in a predetermined manner”; Roller_1998 Col 2, Lns 43-46: “the replication commands operates to replicate the design commands to generate a model being provided with a plurality of the replicated structural elements.”; Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.”), “in a computer-aided design model,” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”), and “the computer system configured for:” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”). The further limitations of claim 18 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 19. Roller_1998 teaches “feature replication” (Roller_1998 Abstract: “After inputting a replication command, the selected element is replicated in a predetermined manner”; Roller_1998 Col 2, Lns 43-46: “the replication commands operates to replicate the design commands to generate a model being provided with a plurality of the replicated structural elements.”; Roller_1998 Col 2, Lns 63-67: “the replication commands operates to replicate the geometric elements or design commands therefore to provide a model having a predetermined plurality of the replicated structural elements.”), and “in a computer-aided design model,” (Roller_1998 Abstract: “A computer aided design system generates graphical models of 2- or 3-dimensional objects with at least partially variable dimensions, in particular mechanical parts. In order to generate models having a predetermined plurality of structural elements, like through-holes, etc. being distributed over the model in a predetermined manner, the computer aided design system is provided with means for selecting a sub-group of design commands corresponding to a structural element of the model.”). 

Roller_1998 does not explicitly teach “Computer program product for”. However, Moiseyev_2007 does teach this claim limitation (Moiseyev_2007 Abstract: “Methods and apparatus, including computer program products, for providing an architectural computer aided design (CAD) model.”).

Roller_1998 and Moiseyev_2007 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Roller_1998 and Moiseyev_2007. The rationale for doing so would be that Roller_1998 teaches the use of a computer-aided design (CAD) system to generate graphical models of two or three-dimensional objects. Moiseyev_2007 teaches the concept of using computer-aided design systems to synchronize architectural and structural CAD models developed by architects and structural engineers during a building design/construction process. Therefore, it would have been obvious to combine the teachings of Roller_1998 and Moiseyev_2007 for the benefit of the improved efficiency and reduced cost of the building design/construction process provided by the use of CAD systems that allow proper coordination between architects and structural engineers during the building design/construction process. This presents an improvement over computer-aided design systems that lack this capability (Moiseyev_2007 Par 0003: “Thus, changes made from either the architect's side or structural engineer's side conventional have to be manually tracked and changed by the other. This is both an inefficient and costly process simply in terms of duplication of effort and coordination. Moreover, if a mistake is made in tracking and synchronizing changes, it can have cost and schedule implications during construction.”; Moiseyev_2007 Par 0004: “This disclosure generally describes systems, techniques and computer program products for synchronizing architectural and structural CAD models.”).

Roller_1998 in view of Moiseyev_2007 teaches “the computer program product comprising” (Moiseyev_2007 Par 0073: “The invention can be implemented as one or more computer program products, i.e., one or more computer programs tangibly embodied in an information carrier”), “instructions which,” (Moiseyev_2007 Par 0075: “Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory … Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory”), “when the computer program product” (Moiseyev_2007 Abstract: “Methods and apparatus, including computer program products, for providing an architectural computer aided design (CAD) model.”), “is executed by a computer,” (Moiseyev_2007 Par 0074: “A computer program can be deployed to be executed on one computer or on multiple computers”), and “cause the computer to carry out the steps of:” (Moiseyev_2007 Par 0073: “The invention can be implemented as one or more computer program products, i.e., one or more computer programs tangibly embodied in an information carrier, e.g., in a machine readable storage device, medium, or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.”). The further limitations of claim 19 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.


Conclusion

The prior art made of record and not relied upon (listed below) is considered pertinent to applicant's disclosure because they are in the same field of endeavor in computer-aided design.

US8207990B1
US20170169135A1 
US7079990B2
US11238186B2
US7969435B1
US20020154149A1
US8773425B2 
US11334233B2 
US20200004897A1 
US20190303531
EP1337963A1 
WO2006097926A2 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146